Citation Nr: 1329695	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic lumbar syndrome.

2.  Entitlement to service connection for a low back disorder, to include chronic lumbar syndrome.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for skin rash.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for bilateral foot calluses.



REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1962 to March 1963 and from September 1990 to October 1990.  The Veteran also had periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) between June 1962 to August 1969, and from July 1979 to September 1990.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the application to reopen a claim of service connection for chronic lumbar syndrome, and denied service connection for bilateral hearing loss, tinnitus, skin rash, hypertension, and bilateral foot calluses.  The Veteran appealed all of the denials in this decision, and the matters are now before the Board.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal that are not already of record.

The issues of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  A November 1994 rating decision denied service connection for a back injury; the Veteran did not file a timely substantive appeal to the Board following the November 1994 rating decision. 

2.  The evidence associated with the claims file subsequent to the November 1994 rating decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding in-service onset of a back disorder; the newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.
	

CONCLUSIONS OF LAW

1.  The November 1994 rating decision denying service connection for a back injury became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2.  Evidence received since the November 1994 rating decision is new and material, and service connection for a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection for a back injury, VA has no further duty to notify or assist.

Reopening Service Connection for Chronic Lumbar Syndrome

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for a right knee disability. 

In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In a November 1994 rating decision, the RO denied a claim for service connection for a "back injury."  The RO based the denial on evidence indicating that the Veteran's chronic back problems "probably resulted from an on-the-job injury," based on a 1982 examination which noted a history of a work-place injury as a result of falling into a manhole.  The Veteran filed a notice of disagreement in December 1994 and requested a hearing, and a statement of the case was issued to the Veteran in January 1995.  In April 1994, the Veteran failed, without good cause, to report for a scheduled hearing.  The Veteran did not submit a timely substantive appeal to the Board regarding the December 1994 denial; thus, the December 1994 rating decision denying service connection for a back injury became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Since the December 1994 rating decision, VA has associated with the record numerous service treatment records and service personnel records.  However, these records were already associated with the clams file at the December 1994 rating decision and cannot be considered new.  Also submitted into the record are statements dated in August 2007 and September 2008 from a fellow service member named J.R.B., indicating that J.R.B. witnessed the Veteran injuring his back during the period between July 28 and August 12, 1980, and/or that he witnessed the Veteran injuring his back during the period between July 7 and July 21, 1979.  The Board notes that these statements are nearly identical to one another, save for the difference of reported dates.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Here, assuming that J.R.B.'s statements are credible, they tend to show that the Veteran injured his back during a period of ACDUTRA or INACDUTRA.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for a back injury. 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a back injury, to include chronic lumbar syndrome, is granted.

REMAND

Reserve Duty

The record indicates that the Veteran had periods of ACDUTRA and INACDUTRA between June 1962 and August 1969, and between July 1979 and September 1990.  In developing the claim, the RO has obtained personnel records during these periods, to include retirement credit reports.  While these retirement credit reports are informative to the extent that they constitute some evidence of reserve duty, the Board finds them to be insufficient to identify the Veteran's specific periods of ACDUTRA and INACDUTRA.

Thus, additional development must be conducted, and a formal statement must be made by the RO/AMC identifying each of the Veteran's periods of ACDUTRA and INACDUTRA.

Social Security Records

A July 2007 letter from Dr. G.M.H. indicates that the Veteran "has been on social security disability since December 1990"; however, the reason that the Veteran has been receiving social security payments is not recorded.

Social Security Administration (SSA) records have not been obtained.  Normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore an attempt to acquire such records from SSA must be made.

Examination

The record includes evidence of a fall-related low back injury in 1979 or 1980, though the Veteran has also endorsed an in-service lifting-related injury while removing communications equipment from a truck.  The record also reflects current pathology of the low back, including a 2005 MRI showing degenerative changes of the spine.

An October 1990 report indicated "multiple calluses on both feet," which the Veteran reported having had his entire life but which were made worse during activity.  These calluses were removed according to a subsequent record from the same day.  The Veteran contends that the boots worn during service made the condition of the feet worse.

In September 1990, the Veteran reported a three-day history of skin rash and burning itch on the back.  The Veteran has subsequently stated that the rash was due to "the waters of the Amazon Rivers in Equador [sic]," which he suggests he was exposed to during service.

The Veteran has claimed that noise exposure as a radio equipment operator inside a tank during firing exercises has resulted in current bilateral hearing loss and tinnitus.  While there is some evidence of record regarding reduced hearing on periodic examination, the current status of the Veteran's hearing acuity is not known.

On retention examination in September 1991, the Veteran endorsed a history of heart palpitations.  The Veteran now contends that such palpitations relate to current hypertension, and that hypertension was incurred as a result of military duty.

With regard to all of the above-claimed disorders, the Board finds that VA examinations are necessary before the Board can properly adjudicate the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate development actions to fully identify all periods of ACDUTRA and INACDUTRA, including contacting the Defense Finance and Accounting Services (DFAS) and requesting the Veteran's pay/finance records to determine the Veteran's specific dates of active duty, ACDUTRA, and INACDUTRA.

Following such development, make a formal finding regarding each of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA, and describing such periods in terms of specific dates.

2.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Following completion of all of the above development, schedule the Veteran for appropriate VA examination regarding claimed hearing loss and tinnitus, skin rash, bilateral calluses of the feet, hypertension, and a low back disorder.

For each examination, the examiner should elicit a full history from the Veteran, including a description of the contended event, injury or disease which resulted in the claimed disorder.

As to the claimed hearing loss and tinnitus, skin rash, bilateral calluses of the feet, hypertension, and a low back disorder, the examiner should state the Veteran's current disorder, if any, and whether the disorder is as least as likely as not (i.e., to at least a 50 percent degree of probability) related to the respective claimed in-service event, injury, or disease.

Note: The term "at least as likely as not' does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing all indicated development, readjudicate the claims for service connection for bilateral hearing loss, tinnitus, skin rash, hypertension, bilateral foot calluses, and a back injury, to include chronic lumbar syndrome in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


